UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-261 Alico, Inc. (Exact name of registrant as specified in its charter) Florida 59-0906081 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10070 Daniels Interstate Court, Fort Myers, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code : 239-226-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated file [_] Accelerated filer [X] Non-accelerated filer [_] Smaller reporting company [_] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No There were 7,355,890 shares of common stock, par value $1.00 per share, outstanding as of April 25, 2014. PartI. FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the three and six months ended March 31, 2014 and 2013 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and September30, 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended March 31, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PartII. OTHER INFORMATION 28 Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item3. Defaults Upon Senior Securities 28 Item4. Mine Safety Disclosure 28 Item5. Other Information 28 Item6. Exhibits 29 Signatures 31 Index to Exhibits 32 2 Part I. Financial Information Item 1. Financial Statements ALICO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, Operating revenues: Citrus Groves $ Agricultural Supply Chain Management Improved Farmland Ranch and Conservation Other Operations Total operating revenue Operating expenses: Citrus Groves Agricultural Supply Chain Management Improved Farmland Ranch and Conservation 63 Other Operations 90 95 Total operating expenses Gross profit Corporate general and administrative Income from operations Other (expense) income: Interest and investment (loss) income, net (9
